DETAILED ACTION
This communication is response to the applicant’s response filed October 17, 2022. Applicant’s amendments and remarks have been carefully considered. 
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31, lines 3-7, the expression “the at least one antenna extends … through the first strut … the at least one antenna including a dipole antenna … is not clear. Note that in lines 3-7 of claim 31, the antenna is defined as extending through the first strut. However, in lines 7-8, the same antenna is defined as extending through the midpoint strut. Such inconsistency renders the instant claim indefinite. Note that the dipole antennas shown in Figs. 5, 6, 8, 9 and 11 of the instant drawings extend through the midpoint struts instead of through the first struts. It is suggested that in claim 31, the expression “the at least one antenna extends … through the first strut … including a dipole antenna ” be corrected to read “the at least one antenna extends … through one of the struts … including a dipole antenna”.
Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hass (US 2011/0251742) in view of Kvist (US 2020/0107141) and German reference (DE 10 2011 086 609).
Hass discloses a train system (Figs. 3 and 5-6) having features similar to those recited in the instant claims, including a plurality of vehicles and a powered vehicle adapted to receive wireless communication (Fig. 3), and an end-of-train device (EOT) configured to be mounted on a trailing coupler of the rear railroad car (para [0040], Figs. 5-6), wherein the EOT (Figs. 5-6) of Hass includes enclosure/housing 14 provided with an internal compartment, handle 52 having a gripping portion spaced from enclosure 14 and struts connecting the gripping portion to the enclosure, communication device 26 disposed in the enclosure, and antenna 48 connected to communication device 26 and extending at least partially outside the internal compartment of enclosure 14. It is noted that antenna 48 of Hass does not extend into an internal cavity of the handle. However, the concept of extending an antenna into the handle of a structure is known in different areas of technologies. Consider for example the structure of Kvist, wherein antenna 210 has parts extending into an internal compartment and into handle 216 (Fig. 2d), and the structure in the DE reference, wherein antenna unit 3 has parts extending into an internal compartment and into handle 2. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structure of Hass to include an antenna extending into an internal compartment and into the handle, as known, to achieve expected advantages thereof, such as achieving a more compact and aesthetically pleasing structure without a protruding antenna, and/or providing better protection for the antenna inside the handle. The structure of Hass, as modified, is considered to include the combination of features of instant claim 1, wherein extending the antenna from the enclosure and into the handle would obviously necessitate extending the antenna through a strut of the handle.
Regarding instant claim 2, the antenna in the structure of Hass, as modified, is readable as a single conducting rod monopole antenna.
Regarding instant claim 6, consider the structure of Hass, as modified, wherein handle 52 includes a gripping portion spaced apart and connected to enclosure 14 via struts, and the antenna extends through at least one of the struts and into the gripping portion of the handle.
Claims 29 and 32-34 are allowable.
Claim 3-5, 21-28, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Applicant’s Arguments:
Applicant’s argument with respect to claim 31 is not persuasive Applicant fails to address the instant claimed dipole antenna extending through the first strut, which is inconsistent the same dipole antenna extending through the midpoint strut recited in the latter part of the same claim.
Regarding the instant claimed antennas extending into the handle, it is maintained that the concept of arranging antennas inside handles of structures is known in different areas of technologies, as set forth in the above ground of rejection, wherein the task of applying such known concept in the structure of Hass for achieving obvious advantages thereof is an obvious matter of routine engineering without requiring an invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617